J-A01006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
                   v.                     :
                                          :
                                          :
JOHN HART                                 :
                                          :
              Appellant                   :    No. 3284 EDA 2016

            Appeal from the Judgment of Sentence May 26, 2016
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0004175-2012


BEFORE:    LAZARUS, J., OTT, J., and PLATT*, J.

MEMORANDUM BY LAZARUS, J.:                                FILED MAY 22, 2018

      John Hart appeals from his judgment of sentence, entered in the Court

of Common Pleas of Philadelphia County, after a jury convicted him of stalking

and harassment. Upon careful review, we affirm.

      The trial court set forth the facts of this case as follows:

      [Hart] and the complainant, [E.V.T.], a local [t]elevision [n]ews
      personality, met on Facebook in August of 2011. After exchanging
      e-mails for a month, the complainant gave [Hart] her cell phone
      number and they arranged to meet for drinks at the Ritz Carlton
      in Philadelphia on Labor Day, 2011.

      They began dating and went out together about five (5) times and
      [Hart] stayed over at [complainant’s] apartment on one occasion.
      Not long after [Hart] spent the night at [complainant’s]
      apartment, the complainant decided to end the relationship and
      told [Hart] she was no longer going to see him. Subsequent to
      the decision to end the relationship with [Hart] on October 6,
      2011, the complainant received a message from Facebook stating
      that she was trying to change her password. Although she had
      not been trying to change her password, she thought nothing of
      it. After that[,] on October 13, 2011, the complainant began to

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A01006-18


     receive abusive text messages threatening to end her career by
     releasing negative gossip to the press and referencing private
     information she had shared with [Hart] while they were dating.
     Her telephone numbers were changed, and her cable was shut off
     three (3) times by someone calling the provider and terminating
     service. The complainant also began receiving multiple telephone
     calls from blocked numbers and when she would answer, the caller
     would hang up. This continued for many days and the calls were
     always from a blocked number.

     The complainant reported the incidents to the police and a
     detective was assigned. Detective [Steve] Parkinson retrieved a
     recording from the complainant’s telephone provider.          The
     recording was of a man attempting to disguise his voice as that of
     a woman and trying to have the complainant’s telephone service
     cancelled. The complainant immediately recognized the voice as
     that of [Hart].

     [Hart] also had a relationship with Laura Selvage[,] who he met
     on Facebook in January of 2011. Ms. Selvage[,] who lived in
     Baltimore, Maryland, shared Facebook messages with [Hart] for a
     month before she gave him her telephone number and they began
     talking on the telephone. She subsequently agreed to a date and
     went out with [Hart] in late February or early March, 2011. A few
     weeks later, [Hart] came back to Baltimore and had dinner at Ms.
     Selvage’s home with her parents. The next day, he once again
     returned to Baltimore and took Ms. Selvage out to dinner. Upon
     their return to Ms. Selvage’s home, they went to the basement to
     watch a movie. Ms. Selvage fell asleep and when she woke up,
     [Hart] began speaking to her in a feminine voice. Startled, she
     stood up and told [Hart] to leave. They continued talking by
     telephone for the next week or two[,] with [Hart] wanting her to
     change her Facebook status to “being in a relationship.” Realizing
     she wasn’t interested in a relationship with [Hart], Ms. Selvage
     began telling him she wasn’t interested. [Hart] responded by
     sending threatening and abusive text messages including private
     information [Ms. Selvage] had shared with [him] while they were
     dating. When Ms. Selvage blocked [Hart] from being able to call
     or text her, she began to have website accounts cancelled without
     her permission and passwords to various accounts changed
     without her authorization. Her cellphone number was changed
     without her permission five (5) times. She received calls from
     numbers that were blocked or unknown and when she answered
     there would be silence. This occurred fifteen (15) to twenty (20)
     times daily for two (2) months. Ms. Selvage had her debit card

                                   -2-
J-A01006-18


      cancelled without her authorization. When she inquired about it,
      she was told someone with a female voice had called and cancelled
      the card.

      Michael Sander, [Hart’s] [p]arole [a]gent, testified he had listened
      to the recording of the man attempting to disguise his voice as
      that of a woman and identified it as that of [Hart].

      [Hart] presented witnesses (Barry Goldstein, Esquire, a family
      friend; Kevin Thompson, [Hart’s] uncle[;] and Jill Pizzola, [Hart’s]
      former girlfriend)[,] who testified they had listened to the tape
      recording and could not tell if it was [Hart’s] voice or not.

Trial Court Opinion, 2/24/17, at 3-5 (citations to record omitted).

      On November 16, 2011, Hart was arrested and charged with identity

theft, disruption of service, possession of instruments of crime, harassment,

unlawful use of a computer and stalking. On November 12, 2015, a jury found

him guilty of harassment and stalking and, on May 26, 2016, the trial court

sentenced him to 2½ to 5 years’ incarceration, followed by two years of

probation. Post-sentence motions were denied and Hart filed a timely notice

of appeal to this Court, followed by a court-ordered statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Hart raises the following issues for our review:

      1. Whether the Commonwealth’s evidence was sufficient to find
      [Hart] guilty of stalking and harassment beyond a reasonable
      doubt, where the jury found reasonable doubt of guilt and
      acquitted [Hart] of all of the offenses (identity theft, disruption of
      service, possessing an instrument of crime, and unlawful use of
      computers) which would have constituted the only methods in
      which [Hart] would have committed the offenses of stalking and
      harassment, and where the same evidence was insufficient to
      convict [Hart] of stalking and harassment in isolation?




                                      -3-
J-A01006-18


      2. Whether the guilty verdicts on the charges of stalking and
      harassment were contrary to the weight of the evidence so as to
      “shock the conscience” of the court?

      3. Whether the trial court erred by admitting evidence of “other
      crimes”/“prior bad acts” allegedly committed by [Hart] in the form
      of testimony from Laura Selvage and any related physical
      evidence or documentary evidence (text messages) in
      contravention of [Pennsylvania Rule of Evidence] 404(b) where no
      exceptions to the [rule] apply?

      4. Whether the trial court erred by admitting into . . . evidence .
      . . alleged text messages from [Hart] to Laura Selvage which were
      transcribed by Selvage[,] where the text messages could not be
      properly authenticated and where therefore the prejudice caused
      by the admission of the transcribed text messages outweighed
      their specious probative value?

      5. Whether the trial court erred by admitting into . . . evidence .
      . . alleged text messages from [Hart] to Laura Selvage where the
      transcribed text messages failed to show alleged responses from
      Selvage in violation of the rule of completion, and where therefore
      the prejudice caused by the admission of the transcribed text
      messages outweighed their specious probative value?

      6. Whether the trial court erred in [not] granting an evidentiary
      hearing where [Hart] raised issues of ineffectiveness of trial
      counsel within his post[-]sentence motions, in contravention of
      Pennsylvania appellate court holdings in Commonwealth v.
      Moore, 978 A.2d 988 (Pa. Super. 2009)[,] and Commonwealth
      v. Bomar, 826 A.2d 831 (Pa. 2003)?

Brief of Appellant, at vi.

      Hart first claims that the evidence was insufficient to convict him of

harassment and stalking, where he was acquitted of the crimes that were the

only means by which he could have harassed or stalked the victim. Hart also

argues there was no reliable evidence to prove that Hart was the person who

caused the problems the victim experienced.            He asserts that the

Commonwealth’s case was almost entirely circumstantial and based on


                                     -4-
J-A01006-18



unreliable voice identifications by lay persons; that the Commonwealth

produced no forensic or technical evidence that Hart tampered or interfered

with the victim’s (or Selvage’s) internet, cable, or cell phone accounts; and

that the Commonwealth failed to prove how he could have obtained the

personal information necessary to do so. Hart is entitled to no relief.

      We begin by noting that

      [f]ederal and Pennsylvania courts alike have long recognized that
      jury acquittals may not be interpreted as specific factual findings
      with regard to the evidence, as an acquittal does not definitively
      establish that the jury was not convinced of a defendant’s guilt.
      Rather, it has been the understanding of federal courts as well as
      the courts of this Commonwealth that an acquittal may merely
      show lenity on the jury’s behalf, or that the verdict may have been
      the result of compromise, or of a mistake on the part of the jury.

Commonwealth v. Moore, 103 A.3d 1240, 1246 (Pa. 2014) (citations and

quotation marks omitted). While Hart acknowledges that inconsistent verdicts

will not support a sufficiency claim, he asserts that his case falls under an

exception to that rule. Specifically, he cites Commonwealth v. Magliocco,

883 A.2d 479 (Pa. 2005), and Commonwealth v. Watson, 431 A.2d 949

(Pa. 1981). However, both cases are readily distinguishable.

      In Magliocco, the defendant was charged with terroristic threats and

ethnic intimidation. He was convicted of ethnic intimidation, but acquitted of

terroristic threats, which, at the time, was a predicate offense to ethnic

intimidation. Magliocco challenged the sufficiency of the evidence supporting

his conviction for ethnic intimidation. The Supreme Court concluded that, in

acquitting the defendant, the jury found that he did not “commit” terroristic


                                     -5-
J-A01006-18



threats.   Because the commission of the crime of terroristic threats was a

specific element of ethnic intimidation, the evidence was, therefore,

insufficient   to   sustain   the   defendant’s    ethnic   intimidation    conviction.

However, in that case, unlike the case at bar, it was the fact of the jury’s

acquittal, and not any factual inference drawn from the acquittal, that was

the determining factor.

        In Watson, the defendant was convicted of voluntary manslaughter and

possession of a concealed weapon after raising a self-defense claim.                On

appeal, the defendant argued that the Commonwealth failed to meet its

burden of disproving her self-defense claim beyond a reasonable doubt and,

thus, that the evidence was insufficient to establish the necessary criminal

intent to sustain her convictions.        Our Supreme Court agreed, finding the

Commonwealth had failed to disprove the self-defense claim, and, thus, the

defendant killed her common law husband in self-defense.               Applying that

finding to the defendant’s possession of a concealed weapon conviction, the

Court    concluded    that    “criminal   intent   cannot   be   inferred   from   the

circumstances surrounding appellant’s possession of the gun which killed her

husband because appellant, having acted in self-defense, never used that gun

to commit a crime.” Watson, 431 A.2d at 953. Thus, unlike the case sub

judice, Watson did not involve an inference from a jury acquittal or an

inconsistent verdict challenge.

        Based on the foregoing, Hart’s claim based on the inconsistency of the

jury’s verdict must fail.

                                          -6-
J-A01006-18



      We review Hart’s sufficiency of the evidence claim under the following

standard:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for [that of] the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Vargas, 108 A.3d 858, 867–68 (Pa. Super. 2014)

(citation omitted).

      Hart was convicted of harassment and stalking. A person commits the

crime of harassment when, with intent to harass, annoy or alarm another, the

person:

                                     ...

      (3) engages in a course of conduct or repeatedly commits acts
      which serve no legitimate purpose;

      (4) communicates to or about such other person any lewd,
      lascivious, threatening or obscene words, language, drawings or
      caricatures; [or]

      (5) communicates repeatedly in an anonymous manner[.]

                                     -7-
J-A01006-18



18 Pa.C.S.A. § 2709(a).

      A person commits the offense of stalking when he “engages in a course

of   conduct   or   repeatedly   communicates     to   another   person    under

circumstances which demonstrate or communicate either an intent to place

such other person in reasonable fear of bodily injury or to cause substantial

emotional distress to such other person.” 18 Pa.C.S.A. § 2709.1(a).

      At trial, the Commonwealth presented evidence that Hart contacted the

victim via Facebook and they began communicating with each other.            The

victim eventually went on approximately five dates with Hart.             On one

occasion, Hart spent the night at the victim’s apartment and was alone in the

apartment when the victim walked her dog. During the course of the brief

relationship, the victim related to Hart a story about an ex-boyfriend she and

several of her friends referred to as “the Straddler.” The victim also told Hart

about her close friend, Danny, as well as her fondness for the “Harry Potter”

book series.

      Following an incident in which the victim heard Hart create an elaborate

lie about why he would be late to visit his brother, the victim determined that

she was no longer interested in pursuing a relationship with Hart. She asked

Hart to call her and, when he did, she told him “I think we want different

things, and thank you so much, and please don’t call me, essentially.” N.T.

Trial, 10/30/15, at 54. The victim testified that Hart seemed “irritated” and

“a bit agitated” in response and attempted to make it seem “like he was the

one rejecting [the victim] instead.” Id. at 55.

                                     -8-
J-A01006-18



      Less than a week thereafter, the victim was notified that someone was

attempting to change her Facebook password.        She then began receiving

threatening and abusive texts from an unknown Yahoo email address, some

of which made reference to her friend Danny, “the Straddler,” and Harry

Potter, as well as the fact that her cell phone number had been changed

multiple times. The victim’s cable account was also cancelled three times, all

without her permission. The victim testified that the texts and attacks on her

cable and cell phone accounts made her feel scared and described it as a

“private hell.” N.T. Trial, 11/3/15, at 48. She contacted police, who obtained

a recording from her cell phone carrier of the voice attempting to change her

phone number. Although the voice sounded like a man pretending to be a

woman, the victim “immediately knew it was John Hart.”        Id. at 74. She

testified that she recognized “the way and the rate at which he spoke,” “the

way he said thank you,” because it was “something [she had] heard him say

to waitresses,” and the way “his voice goes up at the end.” Id. Hart’s parole

officer, Michael Sander, also testified that he recognized the voice as Hart’s.

In particular, Sander recognized his “speech patterns and intonations” and

noted that the voice said “and things like that” and “that’s correct,” which

were both common to Hart’s speech patterns. N.T. Trial, 11/5/15, at 15.

      This evidence alone, as well as the reasonable inferences derived

therefrom, if believed by the factfinder, demonstrated that Hart “engage[d] in

a course of conduct or repeatedly commits acts which serve no legitimate

purpose” and “communicate[d] repeatedly in an anonymous manner[.]” See

                                     -9-
J-A01006-18



18 Pa.C.S.A. § 2709(a). Additionally, the evidence proved that Hart engaged

in a course of conduct or repeatedly communicated to the victim under

circumstances which demonstrated or communicated either an intent to place

such the victim in reasonable fear of bodily injury or to cause substantial

emotional distress to the victim. See 18 Pa.C.S.A. § 2709.1(a). To the extent

that Hart claims the evidence was insufficient because it was “completely

circumstantial and unreliable,” he is entitled to no relief. It is well-settled that

the Commonwealth can meet its burden of reasonable doubt by means of

wholly circumstantial evidence. Commonwealth v. Pennix, 176 A.3d 340,

343 (Pa. Super. 2017).      In addition, the reliability of evidence goes to its

weight, not sufficiency. Commonwealth v. Sullivan, 581 A.2d 956, 959 (Pa.

Super. 1990).

      Hart next claims that the verdict was contrary to the weight of the

evidence.

      A claim alleging the verdict was against the weight of the evidence
      is addressed to the discretion of the trial court. Accordingly, an
      appellate court reviews the exercise of the trial court’s discretion;
      it does not answer for itself whether the verdict was against the
      weight of the evidence. It is well settled that the jury is free to
      believe all, part, or none of the evidence and to determine the
      credibility of the witnesses, and a new trial based on a weight of
      the evidence claim is only warranted where the jury’s verdict is so
      contrary to the evidence that it shocks one’s sense of justice. In
      determining whether this standard has been met, appellate review
      is limited to whether the trial judge’s discretion was properly
      exercised, and relief will only be granted where the facts and
      inferences of record disclose a palpable abuse of discretion.




                                      - 10 -
J-A01006-18



Commonwealth v. Houser, 18 A.3d 1128, 1135–36 (Pa. 2011) (citations

and internal quotation marks omitted).

       Here, the jury heard the testimony of the witnesses and concluded that

Hart had committed the crimes of harassment and stalking. It is within the

sole province of the jury, sitting as fact-finder, to review the evidence and

assess the credibility of the testifying witnesses.        Commonwealth v.

Williams, 854 A.2d 440, 445 (Pa. 2004). The trial court, which also observed

the demeanor and testimony of the witnesses, concluded that “the verdict

reached in this matter would [not] shock the conscience of a reasonable

person reviewing the evidence as it was presented at trial.”            Trial Court

Opinion, 2/24/17, at 8. Based on our review of the record, we can discern no

abuse of discretion on the part of the trial court in so concluding.1

       Hart next claims that the trial court erred in admitting the testimony of

Laura Selvage under the “common plan, scheme or design” exception to the

general rule excluding evidence of prior bad acts or crimes. Hart argues that

Selvage’s testimony fails to demonstrate a common scheme, plan or design

____________________________________________


1 As part of his weight claim, Hart alleges that the victim falsely claimed that
Hart “only spent one night with her where the couple had intercourse,” while
the Commonwealth allegedly stipulated that the victim told Detective
Parkinson “that she had intercourse with [Hart] on two nights[.]” Brief of
Appellant, at 21. In fact, the record contains no mention of intercourse
whatsoever. We note with disapproval that this argument is not only a clear
misstatement and embellishment of both the victim’s testimony and the
stipulation of the parties, but is also a transparent attempt by Hart and/or his
counsel to impugn the victim’s character by intentionally mischaracterizing
her testimony to include reference to sexual relations, where no such
reference was made or even suggested.

                                          - 11 -
J-A01006-18



and that the trial court “failed to consider substantial differences in the

technical problems allegedly suffered by the two women.” Brief of Appellant,

at 25. Specifically, Hart argues that, while the victim received anonymous

abusive and threatening text messages, Selvage never received any

anonymous texts.      Selvage’s membership in the website Care.com was

revoked and her passwords for Facebook, MySpace and two email accounts

were changed, while the victim did not testify that any of her internet

passwords were changed. Finally, Selvage’s debit card was cancelled without

her knowledge, while the victim’s bank or credit card accounts were not

tampered with. Hart is entitled to no relief.

      Initially, we note that:

      [t]he admission of evidence is solely within the discretion of the
      trial court, and a trial court’s evidentiary rulings will be reversed
      on appeal only upon an abuse of that discretion. An abuse of
      discretion will not be found based on a mere error of judgment,
      but rather occurs where the court has reached a conclusion that
      overrides or misapplies the law, or where the judgment exercised
      is manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will.

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015) (quotation

marks and citations omitted).

      The general threshold for admissibility of evidence is relevance.

Evidence is relevant if it has any tendency to make a fact more or less probable

than it would be without the evidence and the fact is of consequence to

determining the action.    Pa.R.E. 401.   All relevant evidence is admissible,

subject to certain exceptions. Pa.R.E. 402. Relevant to this claim, evidence


                                     - 12 -
J-A01006-18



of another crime, wrong, or other act is not admissible to prove a person’s

character or to show that, on a particular occasion, the person acted in

accordance with that character. Pa.R.E. 404(b)(1). However, such evidence

may be admissible to prove

      (1) motive; (2) intent; (3) absence of mistake or accident; (4) a
      common scheme, plan or design embracing commission of two or
      more crimes so related to each other that proof of one tends to
      prove the others; or (5) to establish the identity of the person
      charged with the commission of the crime on trial, in other words,
      where there is such a logical connection between the crimes that
      proof of one will naturally tend to show that the accused is the
      person who committed the other.

Commonwealth v. Lark, 543 A.2d 491, 497 (Pa. 1988) (citation omitted).

      Evidence will not be prohibited merely because it is harmful to the

defendant.     Commonwealth v. Dillon, 925 A.2d 131, 141 (Pa. 2007).

Rather, evidence will be excluded where the probative value of the evidence

might be outweighed by the danger of unfair prejudice, confusion of the

issues, misleading the jury, undue delay, pointlessness of presentation, or

unnecessary presentation of cumulative evidence.       Pa.R.E. 403.   “Unfair

prejudice” means a tendency to suggest a decision on an improper basis or to

divert the jury’s attention away from its duty of weighing the evidence

impartially.   Pa.R.E. 403, comment.         When weighing the potential for

prejudice, a trial court may consider how a cautionary jury instruction might

ameliorate the prejudicial effect of the proffered evidence. Pa.R.E. 404(b),

comment.




                                    - 13 -
J-A01006-18



     In order for evidence of other criminal activity to be admissible to

establish a common scheme, two conditions must be satisfied:           (1) the

probative value of the evidence must outweigh its potential for prejudice

against the defendant; and (2) a comparison of the crimes must establish a

logical connection between them. Commonwealth v. Arrington, 86 A.3d
831, 842 (Pa. 2014).    “To make one criminal act evidence of another, a

connection between them must have existed in the mind of the actor, linking

them together for some purpose he intended to accomplish; or it must be

necessary to identify the person of the actor, by a connection which shows

that he who committed the one must have done the other.” Commonwealth

v. Hicks, 156 A.3d 1114, 1125 (Pa. 2017), quoting             Shaffner v.

Commonwealth, 72 Pa. 60, 65 (1872).

     In further explaining the logical connection standard, this Court
     has noted “much more is demanded than the mere repeated
     commission of crimes of the same class, such as repeated
     burglaries or thefts. The device used must be so unusual or
     distinctive as to be like a signature.” Commonwealth v. Rush,
     [] 646 A.2d 557, 560–61 ([Pa.] 1994) (crimes containing uniquely
     similar attributes constitute a signature), quoting MCCORMICK ON
     EVIDENCE, § 190 at 449 (2d Ed. 1972) (emphasis omitted). See
     also Commonwealth v. Hughes, [] 555 A.2d 1264, 1282 ([Pa.]
     1989) (similarities in crimes not confined to insignificant details
     represent a signature); [Commonwealth v.] Weakley, 972 A.2d
     [1182,] 1189 [(Pa. Super. 2009)] (identity of perpetrator in
     underlying crime may be proved through other acts where they
     “share a method so distinctive and circumstances so nearly
     identical as to constitute the virtual signature of the defendant”).




                                    - 14 -
J-A01006-18



Hicks, 156 A.3d at 1125–26. However, “[t]he common scheme exception

does not require that the two scenarios be identical in every respect.”

Commonwealth v. Tyson, 119 A.3d 353, 360 n.3 (Pa. Super. 2015).

       Here, Hart argues that there is “no logical or factual connection between

[the victim] and Selvage.” Brief of Appellant, at 28. He is incorrect. The

harassment to which Selvage was subjected after she broke off her

relationship with Hart bore striking similarities to that experienced by the

victim. Hart’s courses of conduct with regard to both women were distinctive

and possessed a sufficient commonality of factors, such as to permit the

conclusion that they were logically connected and presented a “virtual

signature.”    Specifically, in both cases Hart: met the women by approaching

them on Facebook; engaged in short-term romantic relationships that were

both ended by the women; pressured the women and engaged in behavior

the women found to be disturbing;2 threatened to reveal information the




____________________________________________


2 The victim testified that Hart told an elaborate and disturbingly detailed lie,
ostensibly to his brother, about why he was running late for their meeting.
Hart also pressured the victim to visit his high school with him, which she
interpreted to mean that “he wanted this relationship to get more serious . . .
it just seemed he wanted things to develop.” N.T. Trial, 10/30/15, at 54.
Selvage testified that Hart pressured her to change her Facebook status to “in
a relationship,” even after she indicated that she was not interested in
pursuing anything further with him. He also posted a comment on her
Facebook page that “turned [her] off” and caused a “fight” between them.
N.T. 11/3/15, at 76, 77.




                                          - 15 -
J-A01006-18



women had shared with him in confidence;3 insulted the women’s romantic

abilities and physiques;4 called the women from blocked numbers, remained

silent and hung up when they answered; repeatedly cancelled services to

which the women subscribed;5 and affected a high, feminine voice in an effort

to change or cancel services without permission.6

       The foregoing facts demonstrate that Hart engaged in a common

scheme, plan, or design to harass, annoy and generally disrupt the lives of

former paramours who had romantically rejected him. The evidence revealed

a singular purpose in Hart’s mind, Hicks, supra, to accomplish this end in

both cases.     The factual overlap between the two scenarios goes beyond the
____________________________________________


3 In Selvage’s case, Hart threatened to reveal her drug experimentation to her
father. In the victim’s case, Hart threatened to falsely claim that the victim
had given her friend Danny the nickname “the Straddler,” to ruin her career,
and to give information about the victim to a local gossip columnist.

4 Hart called Selvage “sugar tits” and told her “you kissing, were GAY.”    See
N.T. Trial, 11/3/15, at 71. The victim received texts stating “[d]o you    even
realize what a fucking tool you are, not one redeeming quality, not even   good
in bed,” calling her a “fucking whore” and saying she had a “fat ass.”      See
N.T. Trial, 10/30/15, at 59-60.

5 Selvage’s Facebook, MySpace, Care.com and T Mobile passwords and/or
memberships were altered. The victim’s cell phone number was repeatedly
changed and her cable and internet services were cancelled multiple times.
The victim also received messages from Facebook indicating that someone
had tried to change her password.

6 Selvage’s Bank of America debit card was cancelled by someone described
by the company as a woman. Selvage also testified that Hart once spoke to
her in a “creepy,” “feminine,” “high” voice, asking her to cuddle. N.T. Trial,
11/3/15, at 63. The victim’s cell phone number was changed by a person that
a company representative said “sounded like a man doing a woman’s voice.”
N.T. 10/30/15, at 70. The victim subsequently identified the voice as Hart’s.

                                          - 16 -
J-A01006-18



commission of crimes or conduct of the same general class. Rush, supra.

Moreover, the small factual distinctions noted by the two victims (i.e., different

websites and accounts hacked, etc.) are not substantial enough to disqualify

Selvage’s testimony as proof of a common scheme, plan or design. Finally,

the court gave limiting instructions, both prior to Selvage’s testimony and

during the jury charge, that Selvage’s evidence was only to be considered for

the purpose of “tending to show the defendant’s identity in the case involving

[the victim] and that the defendant engaged in a similar course of conduct

toward both Ms. Selvage and [the victim] under the same circumstances, that

is, when they ended a relationship with him.” N.T. Trial, 11/10/15, at 21. The

jury is presumed to follow the court’s instructions. Commonwealth v. Tilley,

595 A.2d 575, 583 (Pa. 1991). For all the foregoing reasons, we find that the

trial court did not abuse its discretion in admitting Selvage’s testimony.

      We will address Hart’s next two claims together, as they both involve

the admissibility of text messages. Hart claims that the trial court erred by

admitting into evidence text messages from Hart to Selvage, which had been

transcribed by Selvage, because the messages could not be properly

authenticated. Hart argues that Selvage is an “adverse party” and, as such,

“the likelihood of the accuracy of the transcription [is] much less reliable.”

Brief of Appellant, at 31. Moreover, Hart claims there was no corroboration

from either Hart’s or Selvage’s cell phone service provider regarding the time

and date of the texts.    Further, Hart asserts that the text messages were

irrelevant to the case because the victim in this case “never received text

                                     - 17 -
J-A01006-18



messages from [Hart] during or after their break up.” Id. at 33. Hart also

claims that the admission of the text messages violates the “rule of

completeness,” set forth in Pa.R.E. 106, and deprived the jury of the context

of the text messages, “which in a vacuum were embarrassing to [Hart], and

showed him in a negative and a potentially false light.” Id. at 35. Hart argues

the prejudice caused by the admission of the messages outweighed their

probative value. Hart is entitled to no relief.

      Admission of evidence is within the sound discretion of the trial
      court and will be reversed only upon a showing that the trial court
      clearly abused its discretion. Admissibility depends on relevance
      and probative value. Evidence is relevant if it logically tends to
      establish a material fact in the case, tends to make a fact at issue
      more or less probable or supports a reasonable inference or
      presumption regarding a material fact.

Commonwealth v. Levanduski, 907 A.2d 3, 13–14 (Pa. Super. 2006).

      Pennsylvania Rule of Evidence 901 provides that authentication is

required prior to admission of evidence. The proponent of the evidence must

introduce sufficient evidence that the matter is what it purports to be. Pa.R.E.

901(a). Testimony of a witness with personal knowledge that a matter is what

it is claimed to be can be sufficient.     Pa.R.E. 901(b)(1). “[P]roof of any

circumstances which will support a finding that the writing is genuine will

suffice to authenticate the writing.” In re F.P., 878 A.2d 91, 94 (Pa. Super.

2005) (citations omitted).    Circumstantial evidence may suffice where the

circumstances support a finding that the writing is genuine. Commonwealth

v. Koch, 39 A.3d 996, 1002 (Pa. Super. 2011), citing In the Interest of

F.P., a Minor, supra.

                                     - 18 -
J-A01006-18



       This Court has held that electronic communications, such as e-mail and

instant messages, can be authenticated within the framework of Pa.R.E. 901

and our case law, and that such evidence is to be evaluated on a case-by-case

basis, like any other document, to determine whether there has been an

adequate foundational showing of its relevance and authenticity. Koch, 39
A.3d at 1003. Relevant to the instant matter are two cases cited with approval

by the Court in Koch:7

       In People v. Chromik, [] 946 N.E.2d 1039 (Ill. App.3 2011), an
       Illinois appellate court held that a transcription of text messages
       created by the school principal as read to him by the victim was
       authentic. While the transcription was not completely accurate,
       the dates and times of text messages sent from the defendant to
       the victim were consistent with phone company records. The
       victim also testified as to the contents of the text messages and
       the accuracy of the principal’s transcription.

       Similarly, in State v. Taylor, [] 632 S.E.2d 218 ([N.C. App.]
       2006), the court held that testimony from the network’s strategic
       care specialist and the manager of a wireless store was sufficient
       to authenticate the transcription of the text messages sent to and
       from the victim's assigned cellular telephone number. The court
       held further that the text messages themselves contained
       sufficient circumstantial evidence tending to show the identity of
       the person who sent and received them.
____________________________________________


7 Hart cites Koch in support of his claim. However, the facts of Koch are
inapposite. In that case, a police officer transcribed text messages from the
defendant’s cell phone. The Commonwealth attempted, successfully, to admit
certain drug-related texts as evidence of the defendant’s drug dealing. This
Court reversed the trial court, finding that the texts were not properly
authenticated. Unlike in the instant matter, however, there was no testimony
establishing who wrote the texts, nor was there testimony from the recipient
of the messages. There was also an absence of contextual clues tending to
reveal the identity of the sender. Moreover, in Koch, the Commonwealth
conceded that the defendant had not written all the texts that had been sent
from her phone. Thus, Koch garners Hart no relief.

                                          - 19 -
J-A01006-18



Koch, 39 A.3d at 1004.

       In this case, Selvage testified that she personally transcribed the text

messages, verbatim, as received on her phone from the cell phone number

she used to communicate with Hart.                 In addition, the Commonwealth

presented a print-out of records from Selvage’s cell phone provider

corroborating the time stamps Selvage transcribed in conjunction with the

messages.      Moreover, the texts contained numerous contextual clues that

Hart had written them, including references to previous conversations and

interactions between Hart and Selvage. Finally, Hart had ample opportunity

to cross-examine Selvage as to the accuracy of her transcription.            Cf.

Commonwealth v. Mosley, 114 A.3d 1072 (Pa. Super. 2015) (text

messages excluded where no evidence, direct or circumstantial, clearly

proving defendant was author of drug-related text messages, or any

corroborating witness testimony regarding authenticity of messages).

       Hart also argues that admission of the messages violates the “rule of

completeness” because Selvage did not transcribe her own messages written

in response to Hart’s messages.8 This claim is waived.

       Pennsylvania Rule of Evidence 106 provides: “If a party introduces all

or part of a writing or recorded statement, an adverse party may require the

introduction, at that time, of any other part--or any other writing or recorded

____________________________________________


8 Selvage testified that she did not save her own texts because “there’s a limit
to what I could save [on my phone], and at the time I really didn't think of
saving my part of the conversation.” N.T. Trial, 11/3/15, at 69-70.

                                          - 20 -
J-A01006-18



statement--that in fairness ought to be considered at the same time.” Pa.R.E.

106. The purpose of the rule is to

      give the adverse party an opportunity to correct a misleading
      impression that may be created by the use of a part of a writing
      or recorded statement that may be taken out of context. This rule
      gives the adverse party the opportunity to correct the misleading
      impression at the time that the evidence is introduced. The trial
      court has discretion to decide whether other parts, or other
      writings or recorded statements, ought in fairness to be
      considered contemporaneously with the proffered part.

Pa.R.E. 106, comment.

      In order to preserve an evidentiary objection for purposes of appellate

review, a party must interpose a timely and specific objection in the trial court.

“The rule is well settled that a party complaining, on appeal, of the admission

of evidence in the [c]ourt below will be confined to the specific objection there

made.”    Commonwealth v. Cousar, 928 A.2d 1025, 1041 (Pa. 2007),

quoting Commonwealth v. Boden, 159 A.2d 894, 900 (Pa. 1960). Here,

defense counsel’s objection to the admission of Selvage’s transcribed text

messages was based solely on authentication:

      MR. MCMAHON: If I may, Your Honor, this appears to be not the
      actual messages. It appears to be someone’s summary of them
      sent from her to someone at Baltimore County government.
      Evidentiary wise, Your Honor, number one, there has to be a
      foundation or basis for this and for this document and how it was
      prepared, where it came from, how they attribute these to John
      Hart before they can be admissible.

      THE COURT: What is the offer of proof?

      MS. KATONA: The witness will testify that she prepared this
      document, that it is a printout of an email from her to the
      Baltimore County police officer who was initially contacted

                                     - 21 -
J-A01006-18


      regarding this investigation. They are exact copies – she’ll testify
      that they are the exact copy and paste of the text messages sent
      by the defendant from the phone number she had for him.

      Furthermore, Your Honor, Commonwealth’s C-31 is a print out of
      [Selvage’s] T-Mobile record from the dates of 3/26 and 3/27, that
      substantiates the time stamps back and forth between [Selvage]
      and the defendant, matching the text messages here.

      MR. MCMAHON: If I may, Your Honor, obviously, as we had with
      [the victim], you had the texts and they are what they are. This
      is nothing other than someone writing down -- I mean, do we have
      the phone with these text messages? Do we have the
      companies[’] recovery of the text messages? I could write that
      you sent me a text now and write whatever I want to write.

      THE COURT: Well, certainly that would be ripe for cross-
      examination, but you did receive the discovery.

      MR. MCMAHON: Yes. I'm aware this is what she’s saying. My
      question is whether there has been a sufficient foundation to have
      her testify that these are the text messages, because the best
      evidence would be the text, would it not?

      THE COURT: She prepared the document, correct?

      MS. KATONA: Yes, Your Honor.

      THE COURT: So I'm going to allow it. You can question her on
      cross-examination.

      MR. MCMAHON: Okay. I got you.

N.T. Trial, 11/3/15, at 66-68.

      Because Hart did not lodge a timely and specific objection on the basis

of Rule 106, his argument is waived on appeal.

      Lastly, the probative value of the text messages outweighs their

potential for unfair prejudice. The striking similarities between the subject

matter and other content of Hart’s text messages to Selvage and the text

messages received by the victim in this case gives the evidence considerable



                                     - 22 -
J-A01006-18



probative value. In light of this fact, the nature of the text messages does

not render them unduly prejudicial.

        Finally, Hart claims that the trial court erred in failing to grant him an

evidentiary hearing, where he raised issues of trial counsel’s ineffectiveness

in his post-sentence motions.         In particular, Hart claims that counsel was

ineffective in failing to object to the trial court’s “flawed and inaccurate jury

instruction on the offense of harassment.” Brief of Appellant, at 37.               Hart

asserts that he is entitled to an evidentiary hearing under Commonwealth

v. Moore, 978 A.2d 988 (Pa. Super. 2009), and Commonwealth v. Bomar,

826 A.2d 831 (Pa. 2003). Hart is entitled to no relief.

        In Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002), our Supreme

Court    established    the    general    rule     that   consideration   of   claims   of

ineffectiveness of counsel should be deferred until collateral review.                  In

Bomar, our Supreme Court carved out an exception to the rule in Grant,

allowing review of ineffectiveness claims on direct appeal where the claims

have been raised and fully developed at a hearing in trial court.9 Subseqently,

however, the Court revisited the issue in Commonwealth v. Holmes, 79
A.3d 562 (Pa. 2013), in which it considered whether a trial court could ever

____________________________________________


9 Hart’s reliance on Moore is entirely inapposite. There, this Court simply
held that “where a defendant has been found in violation of a [protection from
abuse order (“PFA”)], is sentenced pursuant to 23 Pa.C.S.A. § 6114(b), and
alleges ineffectiveness of counsel, judicial economy may be best served by the
PFA court conducting a post-sentence Bomar evidentiary hearing on a
defendant’s claims of ineffective assistance of counsel.” Moore, 978 A.2d at
993.

                                          - 23 -
J-A01006-18



consider an ineffectiveness claim in the context of post-sentence motions, and

whether such claims were reviewable on direct appeal. The Court expressly

limited the holding in Bomar to its pre-Grant facts and concluded that a trial

court may, in its discretion, review ineffectiveness claims in only two

circumstances: (1) where the ineffectiveness claim is both meritorious and

apparent from the record so that immediate consideration and relief is

warranted; and (2) upon good cause shown and only if accompanied by a

waiver of PCRA rights. Beyond these two scenarios, ineffectiveness claims

must be deferred to collateral review.

        Here, Hart has not established that either exception applies to his case.

First, his claim is not meritorious. Second, he has not waived his right to seek

PCRA review. Accordingly, he is entitled to no relief.

        Hart’s ineffectiveness claim is based on counsel’s failure to object to the

trial court’s “flawed and inaccurate jury instruction [on] the offense of

harassment.” Brief of Appellant, at 37. Specifically, Hart asserts that the trial

court improperly included the definition of “emotional distress” in its

instruction on harassment,10 but, unlike the crime of stalking, the offense of
____________________________________________


10   The trial court issued the following instruction on harassment:

        [THE COURT:] Next, harassment. Once again, each element
        must be established beyond a reasonable doubt. A person
        commits the crime of harassment when they have the intent to
        harass, annoy or alarm another. The person engages in the
        course of conduct or repeatedly commits acts which serve no
        legitimate purpose and or communicates to or about such other



                                          - 24 -
J-A01006-18



harassment does not include the element of emotional distress. Hart argues

that “[i]t is very possible that the jury was confused by the incorrect reference

to ‘emotional distress’ in the harassment instruction, and that the confusion

led to a guilty verdict for stalking.” Id. at n.14.

       While Hart is correct that the definition of “emotional distress” was

irrelevant to the harassment charge against him,11 we fail to comprehend how

an extraneous definition included in the harassment charge could have

influenced the panel’s verdict on stalking.           Moreover, if anything, any

confusion caused by the court’s seeming inclusion of an additional element in

____________________________________________


       persons any lewd, lascivious, threatening or obscene words,
       language, drawings or caricatures and or communicates
       repeatedly in an anonymous manner.

       Communicate means to convey a message without intent of
       legitimate communication or address by oral, non-verbal, written
       or electronic means including telephone, electronic mail, Internet,
       wireless communication or similar transmission.

       Course of conduct is a pattern of actions composed of more than
       one act over a period of time, however short.

       Evidence is continuity of conduct. The term includes lewd,
       lascivious, threatening or obscene words, language drawings,
       caricatures or actions either in person or anonymous.

       Emotional distress, a temporary or permanent state or
       mental anguish. Again, each element must be established
       beyond a reasonable doubt.

N.T. Trial, 11/10/15, at 25-26 (emphasis added).

11 The harassment statute does contain a definition of the term “emotional
distress,” but it is only relevant to subsection 2709(a.1) (cyber harassment of
a child).

                                          - 25 -
J-A01006-18



the definition of harassment could only have helped Hart by leading the jury

to believe that an additional element of proof was necessary to a finding of

guilt on that charge.

      For the foregoing reasons, the trial court did not err in denying Hart an

evidentiary hearing on his meritless ineffectiveness claim.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/18




                                    - 26 -